[Cite as State ex rel. Pyle v. Bessey, 112 Ohio St.3d 119, 2006-Ohio-6514.]




      THE STATE EX REL. PYLE, APPELLANT, v. BESSEY, JUDGE, APPELLEE.
    [Cite as State ex rel. Pyle v. Bessey, 112 Ohio St.3d 119, 2006-Ohio-6514.]
Writs of mandamus and procedendo sought to compel trial court to permit
        discovery and conduct a trial on the merits of an arbitration issue — Writ
        of prohibition sought to prevent trial court from issuing further orders
        denying discovery and a trial on the merits — Court of appeals’ denial of
        writs affirmed.
            (No. 2006-1115 ─ Submitted November 29, 2006 ─ Decided
                                   December 27, 2006.)
               APPEAL from the Court of Appeals for Franklin County,
                            No. 05AP-394, 2006-Ohio-2047.
                                   __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment dismissing claims for writs of
mandamus, procedendo, and prohibition to compel a trial court judge to permit
discovery and to conduct a trial on the issue of whether a valid and enforceable
arbitration agreement exists between the parties in an underlying case.1 Because
appellant is collaterally estopped from raising his claims and the appellate court’s
mandate was not patently and unambiguously disregarded, we affirm.
        {¶ 2} On June 7, 1999, appellant, Walter D. Pyle, obtained a loan from
Wells Fargo Financial in order to buy a used truck. Pyle also entered into an
involuntary-unemployment credit-insurance agreement underwritten by Centurion
Casualty Company. Under the insurance agreement, Wells Fargo purchased a


1
  The following facts are taken from the court of appeals’ decisions in Pyle v. Wells Fargo
Financial, Franklin App. No. 05AP-644, 2005-Ohio-6478, and Pyle v. Wells Fargo Financial,
Franklin App. No. 04AP-6, 2004-Ohio-4892.
                             SUPREME COURT OF OHIO




collateral protection insurance policy from Centurion on Pyle’s behalf and
increased Pyle’s monthly loan payments to cover the policy cost.
       {¶ 3} Shortly after buying the truck, Pyle lost his job and was unable to
make payments on the loan. Wells Fargo repossessed the truck, sold it at an
auction, and obtained a deficiency judgment against Pyle and his father, who had
cosigned for the loan.
       {¶ 4} In January 2003, Pyle filed an action in the Franklin County Court
of Common Pleas against Wells Fargo and Centurion alleging misrepresentation,
breach of contract, bad faith, civil conspiracy, and violations of the Ohio
Consumer Sales Practices Act, R.C. 1395.01 et seq., and the Truth in Lending
Act, Section 1601 et seq., Title 15, U.S.Code. In February 2003, Wells Fargo and
Centurion filed a motion to compel arbitration and to stay or dismiss the case;
they claimed that Pyle executed two arbitration agreements that encompassed all
of Pyle’s claims. In May 2003, Wells Fargo and Centurion filed a motion to stay
discovery. In November and December 2003, the trial court granted the motion to
compel arbitration and dismissed the case subject to arbitration.
       {¶ 5} Pyle appealed the trial court’s judgment, and on September 16,
2004, the court of appeals held that (1) the trial court was not required to hold a
hearing or trial on the motion to stay the proceedings pending arbitration, (2) the
trial court was required to conduct a trial before ruling on the motion to compel
arbitration, and (3) the trial court erred in finding that the discovery motions were
moot. Pyle v. Wells Fargo Financial, Franklin App. No. 04AP-6, 2004-Ohio-
4892, ¶ 13, 19, 20 (“Pyle I”). The court of appeals reversed the judgment of the
trial court and remanded the cause to the trial court for further proceedings
consistent with the opinion. Id. at ¶ 22.
       {¶ 6} On remand, Wells Fargo and Centurion withdrew their motion to
compel arbitration and renewed their motion to stay the proceedings pending
arbitration. On March 22, 2005, without a hearing, the trial court granted the




                                            2
                                 January Term, 2006




motion to stay the proceedings pending arbitration and denied Pyle’s requests for
discovery.
         {¶ 7} On appeal from the March 22, 2005 judgment, Pyle asserted that
the trial court ignored the law of the case and the court of appeals’ mandate in
Pyle I. On December 6, 2005, the court of appeals affirmed the judgment of the
trial court on remand. Pyle v. Wells Fargo Financial, Franklin App. No. 05AP-
644, 2005-Ohio-6478 (“Pyle II”).
         {¶ 8} On April 21, 2005, while his appeal in Pyle II was pending, Pyle
filed a petition in the Court of Appeals for Franklin County for writs of
mandamus and procedendo to compel appellee, Judge John P. Bessey, who
presides over the common pleas court case, to permit discovery and conduct a
trial on the merits of the arbitration issue.        Pyle also requested a writ of
prohibition to prevent Judge Bessey from issuing further orders denying discovery
and a trial on the merits of the arbitration issue. Pyle claimed that Judge Bessey
was disregarding the court of appeals’ mandate in Pyle I. Judge Bessey submitted
an answer. The court of appeals stayed further proceedings in the writ case
pending its resolution of Pyle II.
         {¶ 9} On January 23, 2006, after Pyle II had been decided, the court of
appeals magistrate issued a decision recommending that Pyle’s petition for the
various writs be dismissed because the court’s decision in Pyle II had collaterally
estopped Pyle from raising his claims. Pyle objected to the magistrate’s decision.
Pyle claimed that Pyle II was incorrectly decided and that Pyle I controlled the
case.    On April 25, 2006, the court of appeals overruled Pyle’s objections,
adopted the magistrate’s decision, and dismissed Pyle’s petition.
         {¶ 10} In his appeal as of right, Pyle asserts that the court of appeals erred
in dismissing his petition. For the reasons that follow, Pyle’s contentions lack
merit.




                                           3
                              SUPREME COURT OF OHIO




       {¶ 11} First, collateral estoppel barred Pyle from raising his claims that
Judge Bessey failed to adhere to the court of appeals’ ruling in Pyle I.
“[C]ollateral estoppel prevents parties from relitigating in a subsequent case facts
and issues that were fully litigated in a previous case.” State ex rel. Stacy v.
Batavia Local School Dist. Bd. of Edn., 97 Ohio St.3d 269, 2002-Ohio-6322, 779
N.E.2d 216, ¶ 16. The court of appeals had already considered and rejected these
claims in Pyle II, which was decided before the court of appeals dismissed Pyle’s
writ claims. Pyle had an adequate remedy by discretionary appeal from Pyle II to
raise his contention that Pyle II was wrongly decided.        On April 26, 2006,
however, we refused to accept Pyle’s discretionary appeal from Pyle II. 109 Ohio
St.3d 1424, 2006-Ohio-1967, 846 N.E.2d 534.
       {¶ 12} Second, the court of appeals, in its decision in Pyle II, did not
patently and unambiguously disregard its mandate in Pyle I. The court of appeals
was in the best position to determine whether Judge Bessey violated its mandate
in Pyle I, and it concluded that he had not done so by affirming his judgment in
Pyle II and dismissing Pyle’s writ action. See, e.g., State ex rel. Borden v.
Hendon, 96 Ohio St.3d 64, 2002-Ohio-3525, 771 N.E.2d 247, ¶ 9; Dzina v.
Celebrezze, 108 Ohio St.3d 385, 2006-Ohio-1195, 843 N.E.2d 1202, ¶ 13.
       {¶ 13} Based on the foregoing, the court of appeals properly dismissed
Pyle’s writ action. Accordingly, we affirm the judgment of the court of appeals.
                                                                Judgment affirmed.
       MOYER, C.J., RESNICK, LUNDBERG STRATTON, O’CONNOR, O’DONNELL
and LANZINGER, JJ., concur.
       PFEIFER, J., dissents and would reverse the judgment of the court of
appeals.
                               __________________
       Law Offices of James P. Connors and James P. Connors, for appellant.




                                         4
                               January Term, 2006




       Ron O’Brien, Franklin County Prosecuting Attorney, and Mary Jane
Martin, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        5